IIenry, J.
At the September adjourned term of the Pike circuit court, 1883, the defendant was indicted for the murder of Owen Htterback, and a trial of the cause at the March term, 1884, of said court, resulted in his conviction of murder in the first degree, and from the judgment on said verdict he has prosecuted his appeal. The points relied upon for a reversal of the judgment are ixumerous, but we do xxot deem it necessaiy to xxotice any of them except the following: 1st, That the court erred, iix not instructing the jury as to the law of murder in the second degree. 2nd, That the jury were allowed by the officer in charge of them to separate after the trial eommexxeed; axxd 3rd,. Alleged error is based upon the order of ax’gument to the jury, allowed by the court.
The latter point will be first xxoticed.
After the evidence was closed and instructions givexx, *656to the jury, an attorney for the prosecution made the opening argument to the jury, at the conclusion of which defendant’s counsel insisted that when they commenced their argument to the jury they should be permitted to consume the entire time allowed them, three and a half hours, without interruption, having arranged that each of throe counsel for defendant should address the jury. The court refused this demand. The statute declares that:
“Unless the case be submitted without argument, the counsel for the prosecution shall make the opening argument, the counsel for the defendant shall follow, and the counsel for the prosecution shall close the argument.” R. S., § 1908. The substauce of the provision is, that the State shall have the right to open and close the argument, and, in this case, an attorney for the State opened the argument and was followed by one of defendant’s counsel, and he by an attorney for the State, and this order was observed, until the conclusion of the argument by the prosecuting attorney. ¥e see no objection to this practice, and do not think it in conflict with the section above quoted.
With respect to the separation of the jury complained of, the facts are that after the State had introduced her evidence in chief, and while Mr. Clark, one of defendant’s counsel, was stating his case to the jury, the court postponed further proceeding in the cause, and permitted one of the jurors to go home, a distance of eighteen miles in the country, to see his sick child, reported to him as being in a dying condition, lie was accompanied by and returned next morning with the sheriff. Again, on the afternoon of Wednesday, and while said cause stood adjourned until the next day, and after the evidence on the part of the State had been introduced, nine of said jurors were in the court' room and three others were at the hotel, neither in the custody of nor attended by any bailiff, or other officer of the court. That after these nine left the court house, one of them, Oscar Cooper, came back into the court room unattended by an officer of the court, and, getting a news*657paper, left the room. On the same afternoon, the jury came through the public room of the hotel, on the way to their room, and one of them, E. K. Smith, instead of going with the others to their room, took a seat near ITonry Henderson, one of the State’s witnesses, and held a conversation with him lasting two or three minutes.
Section 1909, Revised Statutes, provides, that: “ With the consent of the prosecuting attorney and the defendant, the court may permit the jury to separate at any adjournment, or recess of the court during the trial, in all cases of felony, except in capital cases; and in misdemeanors, the court may permit such separation of the jury of its own motion.” In a capital case, therefore, the court cannot permit the jnry to separate, even with the consent of the prosecuting attorney and the accused. The court in this ease did not permit it, except in the instance of the juror whose child was sick, but the sheriff did, and the reasons for forbidding the court from allowing a separation of the jury, in a capital case, apply with equal force to such separation of the jury permitted by the sheriff, to whose custody they are committed, with an injunction of law to keep them together. No intentional wrong is imputed to the sheriff, or his bailiffs, but from the inadvertence or misconception of their duty, they permitted what the circuit court, by an order of record, could not have allowed, even if asked by both the State and the accused. It does not appear that any of the jurors were approached on the subject of the trial, nor is there any ground for a suspicion that they were moved by outside influences, but it was What might possibly be accomplished to the prejudice of the accused, if the jury were allowed to separate, which prompted the imperative requirement of the statute, that, in capital cases the j ury shall be kept together.
Section 1909 is a new section enacted in 1879, and no antecedent adjudications of this court are applicable to this case. Where similar questions have arisen in this State,, it was in cases in which the court could have permitted a *658separation of the jury. Our view of the import of the section is strengthened by section 1966, which authorizes the trial court to grant a new trial “when the jury has been separated without leave of the court, after retiring to deliberate upon their verdict,” even in cases in which the court might have allowed such separation, and without proof that the defendant was prejudiced by such separation, or that the jury was guilty of any misconduct.
"With respect to the failure of the court to give an instruction relative to murder in the second degree, the defendant’s own testimony is the only evidence in the case relied upon as warranting such an instruction. He testified that he had several times heard that Utterback had circulated slanderous reports about his wife, who asked him to see Utterback, and get him to cease. That on the day he killed Utterback, he started out on foot to hunt a cow he had lost which he had bought of Mr. Butler, who lived near Utterback. That he took his rifle with him to kill squirrels. He lived eight or nine miles from Butler and Utterback. He went to Butler’s for his cow, and, being in the neighborhood, thought he would call on Utterback and get him to stop talking about his wife. Had no idea what he, defendant, would do. He went to Utterback’s, not to his house, but to his fence, between his barn lot and Butler’s cornfield. When he first saw Utterback, he was digging in his pond, with his back to defendant, who walked up to a low place in the hedge and called to him. Utterback turned, looked at defendant, threw down his spade and put his hand in his right hand pantaloon pocket as if to draw a pistol, and thinking Utterback would kill him, defendant shot him. There was evidence to the effect that these men had been enemies for several months, and that on a former occasion defendant had presented a pistol at Utterback, threatening his life, and this was after he had heard that Utterback had slandered his wife. But, as this cause will have to be retried, we forbear to comment upon *659the evidence, any further than to say that it did not authorize an instruction as to murder in the second degree.
The testimony in relation to finding the rifle at defendant’s house was properly admitted.
I incline to the opinion, that the court erred in permitting the juror to separate from his fellows to go back to his sick child. The statute is imperative, and the proper practice in such case would seem to be, to withdraw the juror, discharge the jury, and call another or continue the. cause, but we decline, at present to pass definitely upon that question.
Eor the misconduct of the sheriff and his baliffs, in permitting the j ury to separate, the j udgment is reversed and the cause remanded.
All concur except Norton, J., who dissents.